Title: John Wickham to Thomas Jefferson, 22 May 1810
From: Wickham, John
To: Jefferson, Thomas


          
            Sir,
             
                     Richmond 
                     22d May 1810.
          
           Mr Mann delivered me your Letter of the 18th Inst. & I lost no Time in making your wishes known to Messrs Hay and Wirt who assure me they shall be duly attended to—
           Circumstanced as I am my engaging as your Counsel in Mr Livingstons Suit against You, if not in itself improper, might wear the Face of being so; I must therefore, though sensible of the Honor, beg Leave to decline it.—As was stated in my Letter of the 16th Inst. I was induced to take out the process, from the short Interval between that Time and the meeting of the Federal Court, although I reserved to myself the Right of appearing in his Behalf or not as I should afterward see fit.—As You can feel no Interest in the motives that determined me to this Course it
			 would be improper to trouble You with them, nor should I have mentioned the Circumstance in my former Letter but for the Reasons then assigned—
          
          
            With great Esteem & Respect I am Sir Your obedient Servant.
            
                  Jno Wickham
          
        